MURRAY M. JAROS, ESQ. Counsel, Association of Towns
Your letter of October 20, 1977, requested an opinion as to whether or not a town constable has the authority to issue appearance tickets pursuant to section 126(2) of the Agriculture and Markets Law.
The amendment of section 126 of the Agriculture and Markets Law (Chapter 374 of the Laws of 1975) does not specifically state who is authorized to issue appearance tickets as the Criminal Procedure Law requires. Section 150.10 of the Criminal Procedure Law states that an appearance ticket may be issued "by a police officer or other public servant authorized by law to issue the same." Section126 of the Agriculture and Markets Law as amended was apparently intended to expedite legal proceedings against dog owners by obviating the need to personally serve them with formal summonses.
We have been unable to locate any state statutes authorizing issuance of appearance tickets by individuals in dog control cases other than police officers (1973 Atty Gen [Inf Opns] 89) and authorizing dog wardens to issue appearance tickets pursuant to section 119(3) of the Agriculture and Markets Law (Chapter 505 of the Laws of 1975).
The 1973 informal opinion of the Attorney General's office (mentioned above) went thoroughly into the question of the identity of who may or may not issue appearance tickets, explaining that they may be issued only by persons specifically authorized by the statutory law of the state. Another informal opinion published in 1974 (1974 Atty Gen [Inf Opns] 321), reached a similar conclusion. In an informal opinion published in 1975 (1975 Atty Gen [Inf Opns] 245), we concluded that the City of Elmira could appoint a city employee as a special policeman to issue appearance tickets. This was entirely consistent with a previous opinion because it was based on a state statute, namely, the Charter of the City of Elmira, which authorized the appointment of special policemen. Copies of the above-mentioned informal opinions are enclosed herewith (1973 Atty Gen [Inf Opns] 89; 1974 Atty Gen [Inf Opns] 321; and 1975 Atty Gen [Inf Opns] 245).
The enactment of Chapter 374 of the Laws of 1975 does not provide the statutory authority for the issuance of an appearance ticket by a constable since his authority is not set forth in a state statute.